1
                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
2
                                                                Feb 21, 2019
3                        UNITED STATES DISTRICT COURT               SEAN F. MCAVOY, CLERK
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                No. 4:18-cr-06057-SMJ
5
                              Plaintiff,      ORDER GRANTING THE
6                                             GOVERNMENT’S MOTION TO
                 v.                           DISMISS INDICTMENT
7
     JESUS ZAMBRANO-RIVERA,
8
                              Defendant.
9

10         Before the Court, without oral argument, is the United States’ Motion to

11   Dismiss Indictment, ECF No. 57. The Government seeks the Court’s leave to

12   dismiss the Indictment, ECF No. 15, without prejudice as to Defendant Jesus

13   Zambrano-Rivera pursuant to Federal Rule of Criminal Procedure 48(a). Having

14   reviewed the pleadings filed in connection with the motion, the Court grants the

15   Government leave to dismiss the Indictment. The Court makes no judgment as to

16   the merit or wisdom of this dismissal.

17         Accordingly, IT IS HEREBY ORDERED:

18         1.    The United States’ Motion to Dismiss Indictment, ECF No. 57, is

19               GRANTED.

20         2.    The Indictment, ECF No. 15, is DISMISSED WITHOUT


     ORDER GRANTING THE GOVERNMENT’S MOTION TO DISMISS
     INDICTMENT - 1
1                PREJUDICE as to Defendant Jesus Zambrano-Rivera.

2          3.    All hearings are STRICKEN, and all pending motions are DENIED

3                AS MOOT.

4          4.    The U.S. Marshals Service is directed to RELEASE Defendant Jesus

5                Zambrano-Rivera from its custody.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

7    provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

8    Service.

9          DATED this 21st day of February 2019.

10                     _________________________
                       SALVADOR MENDOZA, JR.
11                     United States District Judge

12

13

14

15

16

17

18

19

20

     ORDER GRANTING THE GOVERNMENT’S MOTION TO
     DISMISS INDICTMENT - 2
